Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action 
Claims  1-18 have been submitted for examination
Claims  1-18 have been rejected
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

1.	Claims 1-18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Shelby US publication no. 2018/0323905 (Hereinafter Shelby).
2.	In regard to claim 1, Shelby teaches:
A method for channel coding, comprising: (Figure 7 in Shelby)
associating, by a polar code encoder, a first bit sequence with first bit indexes of a polar code input; 
(Figure 7, step (706) and sections [0106]-[0112] in Shelby)
associating, by the polar code encoder, a second bit sequence with second bit indexes, 
(Figure 7, step (708) and section [0113 in Shelby)
wherein the first bit indexes have a higher reliability than the second bit indexes; and encoding, by the polar code encoder, both the first bit sequence and the second bit sequence using a generator matrix to generate encoded bits.
(Figure 7, step (708) & (710) & (712)  and sections [0114]-[0117] in Shelby)
3.	In regard to claim 2, Shelby teaches:
The method of claim 1, wherein the first bit indexes have a lower bit error ratio than the second bit indexes.
(Figure 7, step (708)  and sections [0114]-[0117] in Shelby)
4.	In regard to claim 3, Shelby teaches:
The method of claim 1, wherein the first bit sequence has a lower bit error ratio requirement than the second bit sequence.
(Figure 7, step (708)  and sections [0114]-[0117] in Shelby)
5.	In regard to claim 4, Shelby teaches:
The method of claim 1, wherein the first bit sequence is associated with control information.
(Sections [0059] and [0061] in Shelby)
6.	In regard to claim 5, Shelby teaches:
The method of claim 1, wherein the first bit sequence is associated with at least one of: a rank indicator, a channel state information reference signal resource index, a precoding type indicator, an acknowledgement, and a negative-acknowledgement.
(Figure 7, step (708)  and sections [0114]-[0117] in Shelby)
7.	In regard to claim 6, Shelby teaches:
The method of claim 1, wherein: 
a bit index set comprises the first bit indexes and the second bit indexes, and the first bit indexes comprise initial indexes of the bit index set.
(Figure 7, steps (706) & (708)  and sections [0114]-[0117] in Shelby)
8.	In regard to claim 7, Shelby teaches:
The method of claim 1, wherein: 
a bit index set comprises the first bit indexes and the second bit indexes, and the first bit indexes comprise final indexes of the bit index set
(Figure 7, steps (706) & (708)  and sections [0114]-[0117] in Shelby)
9.	In regard to claim 8, Shelby teaches:
The method of claim 1, wherein: a bit index set comprises the first bit indexes and the second bit indexes, and the first bit indexes are determined by analyzing the bit index set using at least one of the following techniques: 
density evolution, Gaussian approximation, polarization weight, row weight, column weight and predefined reliability values.
(Figure 14, sections [0093] and [0130]-[0131] in Shelby)
10.	In regard to claim 9, Shelby teaches:
The method of claim 1, wherein: 
a bit index set comprises the first bit indexes and the second bit indexes, and the first bit indexes are defined irrespective of a size of the bit index set.
(Figure 7, steps (706) & (708)  and sections [0114]-[0117] in Shelby)
11.	Claims 10 - 18 are rejected for the same reasons asper claims 1-9.
Examiner note: Claim 10 is a polar  decoder method of claim 1 polar encoder and comprises the  same limitations as per claim 1.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMIR WADIE RIZK whose telephone number is (571)272-8191.  The examiner can normally be reached on M-F, 9-5.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Albert Decady can be reached on 571-272-3819.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.